DICKENSON, Justice,
concurring.
Let the drivers of motor vehicles beware! If you agree to drive a car as an accommodation to your friend, this case holds that you can be found guilty of possession of cocaine if your friend testifies that he had cocaine in his car. The jury is free to reject your testimony that you did not know the cocaine was in the car. The jury is also free to find that you had control over any contraband which was in the car if there is any proof that you operated the car while you knew the contraband was in the car.
In this case, the proof shows that appellant was driving the car and that cocaine was found in the car after the owner of the car signed a consent to permit the search of the car. The owner of the car was in the car with the cocaine, and he testified that appellant:
*367[K]now I had it.... Well, he know it was in the car, he didn’t know where it was.
I am satisfied that the majority opinion is correct, but this is an extreme result.